Exhibit 10(o) McDonald’s Corporation Severance Plan

ARTICLE I

Statement of Purpose

McDonald’s Corporation has established the McDonald’s Corporation Severance Plan
to provide financial assistance through severance payments and other benefits to
employees on the United States payroll who are subject to United States taxation
and whose employment with McDonald’s Corporation is terminated in a Covered
Termination.

The Plan is intended to be an unfunded welfare benefit plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended, and a severance pay
plan within the meaning of the United States Department of Labor regulation
section 2510.3-2(b). All prior existing severance pay plans, programs and
practices for employees, whether formal or informal, are hereby revoked and
terminated for Covered Employees. This document applies to Covered Employees
whose Covered Termination occurs on and after April 1, 2006.

ARTICLE II

Definitions

Base Pay. “Base Pay” means the base salary or base wages that a Qualifying
Employee earns during a week, based upon rate of pay in effect for the
Qualifying Employee immediately before the Qualifying Employee’s Termination
Date, excluding overtime or any special payments; and is used to compute the
amount of Severance Continuation Pay under Section 4.1 of the Plan.

Cash Payments. “Cash Payments” mean the combined lump sum payment of Severance
Continuation Pay or other cash payable to a beneficiary in the event of a
Qualifying Employee’s death before all benefits under this Plan have been paid
as described in Section 5.2 of the Plan.

Cash Performance Unit Plan (“CPUP”). “CPUP” means the McDonald’s Cash
Performance Unit long-term incentive plan for eligible Officers of McDonald’s
Corporation.

Cause. “Cause” means any one or more of the following:

 

(a) an employee’s commission of any act or acts involving dishonesty, fraud,
illegality or moral turpitude;

 

(b) an employee’s willful or reckless material misconduct in the performance of
his or her duties; or

 

(c) an employee’s willful habitual neglect of material duties;

provided, however, that for purposes of clauses (b) and (c), in the case of a
Change of Control Termination, Cause shall not include any one or more of the
following:

(i) bad judgment or negligence;

(ii) any act or omission that the Covered Employee believed in good faith to
have been in or not opposed to the interest of McDonald’s Corporation or a
successor employer (without intent of the Covered Employee to gain, directly or
indirectly, a profit to which the Covered Employee was not legally entitled); or

(iii) any act or omission with respect to which a determination could properly
have been made by McDonald’s Corporation or a successor employer that the
Covered Employee met the applicable standard of conduct for indemnification or
reimbursement under McDonald’s Corporation’s or a successor employer’s by-laws,
any applicable indemnification agreement, or applicable law, in each case in
effect at the time of such act or omission.

 

30



--------------------------------------------------------------------------------

Change of Control. “Change of Control” for purposes of this Plan shall have the
same meaning as the definition of “change of control” in McDonald’s Corporation
2001 Omnibus Stock Ownership Plan, as amended from time to time.

Change of Control Termination. “Change of Control Termination” means, solely
with respect to an employee of McDonald’s Corporation or any successor employer
who is in the leadership compensation band or below at the time of his or her
termination of employment, a termination of such employee’s employment with
McDonald’s Corporation or any successor employer during the Post-Change of
Control Period for any reason other than (i) death or total and permanent
disability, (ii) by McDonald’s Corporation for Cause, or (iii) voluntarily by
such employee. Notwithstanding the foregoing, a Change of Control Termination
will also include an Officer’s voluntary termination of employment during the
Post-Change of Control Period if the Officer terminates his or her employment
for Good Reason.

Claim. “Claim” means a written application for Severance Benefits under
Section 9.1 of the Plan.

Claimant. “Claimant” means any individual who believes that he or she is
eligible for Severance Benefits under this Plan and files a claim pursuant to
Section 9.1 of the Plan.

COBRA. “COBRA” means healthcare continuation coverage that meets the
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code
(“COBRA”).

COBRA Coverage. “COBRA Coverage” means the monthly cost of providing healthcare
continuation coverage for a qualified beneficiary under COBRA.

Code. “Code” means the Internal Revenue Code of 1986, as amended.

Company Service Date. “Company Service Date” means an employee’s first day of
full-time employment or benefits eligible part-time employment with McDonald’s
Corporation as determined by McDonald’s Human Resources Department.

Compensation. “Compensation” means the defined term under McDonald’s Corporation
Profit Sharing and Savings Plan, McDonald’s Corporation Excess Benefit and
Deferred Bonus Plan and any other long-term incentive plan, welfare benefits
plan, deferred compensation arrangement, fringe benefit, practice or policy
maintained by McDonald’s Corporation as described in Section 6.3 of the Plan.

Covered Employee. “Covered Employee” means an employee of McDonald’s Corporation
who has been notified by McDonald’s Corporation that he or she has a Covered
Termination making them eligible for Severance Benefits under the Plan as
described in Article III; provided, however, that an Officer will not fail to be
a Covered Employee merely because McDonald’s Corporation fails to provide a
notice of Covered Termination to an Officer who has a Change of Control
Termination due to his or her voluntary termination of employment for Good
Reason during a Post-Change of Control Period.

Covered Termination. “Covered Termination” means a Covered Employee’s
termination of employment with McDonald’s Corporation due to:

Reduction in the work force;

Elimination of a position or job restructuring;

Elimination of a position due to outsourcing;

Termination of employment by McDonald’s Corporation without Cause if the
employee executes the necessary release agreement; or

Change of Control Termination for employees who are employed in the leadership
compensation band or below.

A Covered Termination does not include the termination of employment of (i) any
employee whose performance rating is at an unacceptable level unless the
termination of employment qualifies as a Change of Control Termination, (ii) an
Officer of McDonald’s Corporation who is entitled to receive benefits under the
McDonald’s Corporation Executive Retention Plan or (iii) a senior Officer
affected by a Change of Control who is eligible to receive benefits under a Tier
I or Tier II Agreement with respect to such termination of employment.

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

31



--------------------------------------------------------------------------------

Good Reason. “Good Reason” means, solely with respect to a Covered Employee who
is an Officer of McDonald’s Corporation immediately prior to a Change of Control
or at any time during the Post-Change of Control Period, the occurrence of any
one or more of the following actions or omissions that occurs during the
Post-Change of Control Period:

 

  (a) any failure to pay the Covered Employee’s Base Salary or TIP payment when
due;

 

  (b) any reduction in the Covered Employee’s Base Salary or target annual bonus
under TIP;

 

  (c) any failure to provide or make available any employee or fringe benefit
(including, without limitation, any medical, prescription, dental, disability,
employee life, dependent life, accidental death and travel accident insurance
plan or program) that is provided or made available by McDonald’s Corporation on
substantially similar terms and conditions to other peer employees of McDonald’s
Corporation; or

 

  (d) the failure of a successor to McDonald’s Corporation to assume and agree
to be bound by this Plan;

provided, however, that in the case of an act or omission described in (a)
through (c) above, the Officer may terminate employment for Good Reason only if
McDonald’s Corporation fails to cure such act or omission within thirty (30)
days after receiving written notice from the Officer of his or her intent to
terminate employment for Good Reason.

McDonald’s Corporation. “McDonald’s Corporation” means for purposes of this
Plan, McDonald’s Corporation, its successors and assigns and its Business Unit
Subsidiaries — McDonald’s USA, LLC; McDonald’s Ventures, LLC; McDonald’s Latin
America, LLC; McDonald’s APMEA, LLC; McDonald’s International, LLC and
McDonald’s Europe, Inc.

Officer. “Officer” means an employee of McDonald’s Corporation in the leadership
band and above.

Plan. “Plan” means the McDonald’s Corporation Severance Plan as set forth in
this document.

Plan Administrator. “Plan Administrator” means the person responsible for
administration of the Plan as set forth in Article VIII of the Plan.

Plan Year. The “Plan Year” shall be the calendar year for record keeping
purposes.

Post-Change of Control Period. “Post-Change of Control Period” means the
twelve-month period commencing on the date a Change of Control occurs and ending
on the first anniversary of such date.

Prorated TIP. “Prorated TIP” means the cash lump sum payment for certain
Qualifying Employees described in Section 4.6 of the Plan who are eligible for a
pro rata bonus under McDonald’s Target Incentive Plan.

Qualifying Employee. “Qualifying Employee” means each Covered Employee who meets
the requirements set forth in the Plan, including without limitation the
requirement to sign an agreement in accordance with Section 6.1 and not revoke
or rescind the agreement.

Release Date. “Release Date” means the date upon which a Qualifying Employee’s
signed agreement required under Section 6.1 of the Plan becomes irrevocable and
non-rescindable.

Schedule. “Schedule” means the schedules attached as Appendix I to the Plan
which describe the duration and which Severance Benefits under the Plan are
available for different categories of Qualifying Employees.

Severance Benefits. “Severance Benefits” means the Severance Continuation Pay
and any other benefit payable pursuant to this Plan.

Severance Continuation Pay. “Severance Continuation Pay” means cash severance
payments payable at the same time and manner as regular Base Pay over a period
of time, as described in Article IV of the Plan; provided, however, that a
Qualifying Employee who has had a Change of Control Termination shall receive
his Severance Continuation Pay in a single lump sum payment on the later of his
Termination Date or his Release Date.

Subsidiaries. References under the Plan to “Subsidiaries” means any entity in
which McDonald’s Corporation directly or through intervening subsidiaries owns
25% or more of the total combined voting power or value of all classes of stock,
or, in the case of an unincorporated entity, a 25% or more interest in the
capital and profits, other than any joint venture with the operator of a
McDonald’s restaurant.

Termination Date. A Covered Employee’s “Termination Date” is the date on which a
Covered Termination becomes effective.

Termination Notice Date. The date on which a Covered Employee receives notice
that he or she has a Covered Termination under the Plan is referred to as the
“Termination Notice Date.”

Tier I and Tier II Agreements. “Tier I and Tier II Agreements” means the Change
of Control Agreements executed by individual Officers who are in the senior
leadership compensation band or above, which govern upon a Change of Control.

TIP. “TIP” means McDonald’s Target Incentive Plan or any annual bonus plan that
replaces the Target Incentive Plan.

 

32



--------------------------------------------------------------------------------

TIP-Eligible. A Qualifying Employee is “TIP-Eligible” if his or her Termination
Date is on or after March 1 of a calendar year and the Qualifying Employee is
eligible to participate in TIP for the calendar year in which his or her Covered
Termination occurs.

Year of Service. A “Year of Service” for purposes of computing the amount of
Severance Continuation Pay under Section 4.2 means each complete twelve-month
period beginning on the Qualifying Employee’s Company Service Date and ending on
the Qualifying Employee’s Termination Date, with any period of less than 6
months being rounded down to the nearest complete twelve-month period and any
period of 6 months or more being rounded up to the nearest complete twelve-month
period. For example, a period of 10 years, 8 months and 3 days shall equal
eleven “Years of Service” and a period of 10 years, 5 months and 3 days shall
equal ten “Years of Service.”

ARTICLE III

Eligibility

To be eligible for Severance Benefits under the Plan, an employee must be
subject to United States taxation and must be on the United States active
payroll of McDonald’s Corporation (or on a leave of absence, or receiving
short-term disability benefits), immediately before his or her Termination Date.
Such an employee must be designated for a Covered Termination by McDonald’s
Corporation and be notified that he or she has been so designated under the Plan
as a Covered Employee after April 1, 2006. The fact that an employee receives
notice of termination of employment, or an employee’s employment actually
terminates, shall not automatically entitle such employee to be considered a
Covered Employee nor automatically cause such termination to be considered a
Covered Termination.

McDonald’s Corporation shall establish procedures and processes for implementing
Covered Terminations. These procedures and processes may differ depending on the
business needs and priorities of the affected work unit. Officers who are
designated as executive Officers by the Board of Directors of McDonald’s
Corporation within the meaning of Section 16 of the Securities Exchange Act of
1934 shall be Covered Employees, and shall receive Severance Benefits under this
Plan, only to the extent approved by the Compensation Committee of the Board of
Directors of McDonald’s Corporation. Officers who are entitled to receive
benefits under the Executive Retention Plan are not eligible for benefits under
this Plan. In addition, Officers who are entitled to receive benefits under a
Tier I or Tier II Agreement are not eligible for benefits under this Plan upon a
Change of Control Termination.

ARTICLE IV

Benefits

In General. Each Qualifying Employee shall be entitled to Severance Continuation
Pay and other Severance Benefits in accordance with this Article IV and Article
V below, together with the Schedules included in Appendix I to this Plan
applicable to the different categories of Qualifying Employees. To the extent
there is any conflict between the provisions of the Plan and an applicable
Schedule, the provisions of the Schedule shall control. If a Qualifying Employee
would be covered by both (i) Schedule A, B, C or D, and (ii) the Schedules
dealing with special circumstances — Schedule E, F or G; then Schedule E, F or
G, as applicable, shall be the only Schedule that applies to that Qualifying
Employee, except to the extent that provisions of another Schedule are
incorporated by reference in the special circumstance Schedules. If a Qualifying
Employee is a part-time employee who is not benefits eligible as described in
Schedule H, the only benefit payable under the Plan shall be Severance
Continuation Pay for the duration specified in Schedule H.

Section 4.1 Computation of Severance Continuation Pay. A Qualifying Employee
shall receive Severance Continuation Pay equal to two weeks of Base Pay for each
Year of Service, subject to the minimum and maximum amounts of Severance
Continuation Pay as set forth in the Schedule applicable to that Qualifying
Employee.

 

33



--------------------------------------------------------------------------------

Section 4.2 Medical, Dental and Vision Coverage. Unless otherwise provided in
the applicable Schedule, if a Qualifying Employee is entitled to file, and does
timely file, an election to continue any health benefits under a medical, dental
and/or vision benefit program sponsored by McDonald’s Corporation in accordance
with the provisions of COBRA, McDonald’s Corporation shall pay a portion of such
COBRA Coverage, as specified in the next sentence, for the period the Qualifying
Employee receives Severance Continuation Pay (or if Severance Continuation Pay
is payable in a lump sum, for the period during which the Severance Continuation
Pay would have been paid had it not been paid in a lump sum), out of the total
period of eighteen months normally provided for by COBRA. The Qualifying
Employee shall be required to pay a portion of the COBRA Coverage equal to what
he or she would pay for such health benefits under the applicable program of
McDonald’s Corporation, if he or she had remained employed, and McDonald’s
Corporation shall pay the remainder of such COBRA Coverage. McDonald’s payments,
as applicable, shall be made to the entity funding the applicable plan coverage,
and not to the Qualifying Employee. The Qualifying Employee must pay his or her
share of such COBRA Coverage to McDonald’s Corporation, or such entity, as
directed by McDonald’s Corporation, and may not have such cost withheld from the
Severance Continuation Pay nor contributed to any cafeteria or flexible spending
account. After the Severance Continuation Pay period ends, any further COBRA to
which the Qualifying Employee may be entitled shall continue only if the
Qualifying Employee pays the full cost thereof at the rate of 102% of both the
employee and the employer premium costs under the applicable plans. McDonald’s
Corporation shall not pay any portion of the COBRA Coverage for more than twelve
months, regardless of whether the Qualifying Employee or his or her eligible
dependents have an additional qualifying event under COBRA. Notwithstanding the
foregoing, if COBRA is no longer required to be provided to a Qualifying
Employee under the federal laws governing COBRA, all payments for COBRA Coverage
for that Qualifying Employee under this Plan will also end.

Section 4.3 Outplacement. McDonald’s Corporation shall provide each Qualifying
Employee with outplacement assistance only if and only to the extent set forth
in the applicable Schedule. The Qualifying Employee must start the outplacement
process within 60 days of the Termination Date. In no event shall any Qualifying
Employee be entitled to receive cash or other benefits in lieu of such
outplacement assistance.

Section 4.4 Stock Options and Restricted Stock Units. Any stock options granted
to a Qualifying Employee under the McDonald’s Corporation 1975 Stock Ownership
Option Plan, the McDonald’s Corporation 1992 Stock Ownership Incentive Plan and
any stock options or restricted stock units granted under the McDonald’s
Corporation 2001 Omnibus Stock Ownership Plan that are outstanding immediately
before the Termination Date shall be treated in accordance with the terms of the
applicable option plan, the applicable prospectus for the restricted stock units
and, if applicable, the stock option award agreement. Rounding rules adopted by
the Compensation Committee of McDonald’s Corporation shall apply in determining
the time periods for exercising stock options and any proration of restricted
stock units.

Section 4.5 Sabbatical. McDonald’s Corporation shall make one sabbatical payment
equal to eight weeks of Base Pay within 30 days after a Qualifying Employee’s
Release Date, in accordance with the applicable normal payroll practices, as
follows: (a) if the Qualifying Employee was entitled to take a sabbatical leave
immediately before his or her Termination Date; and (b) if the Qualifying
Employee was eligible for McDonald’s Corporation’s sabbatical program and the
Termination Date occurs on or after the ninth, nineteenth, twenty-ninth or
thirty-ninth anniversary of the Qualifying Employee’s Company Service Date but
before the beginning of the year in which the tenth, twentieth, thirtieth or
fortieth anniversary thereof occurs. In no event shall a Qualifying Employee
receive more than one sabbatical payment or more than a total of eight weeks of
Base Pay under this Section 4.5.

Section 4.6 Prorated TIP Bonuses. A Qualifying Employee who is TIP-Eligible
shall also be entitled to receive Prorated TIP payment. The Prorated TIP payment
shall be prorated based on a fraction, the numerator of which is the number of
days from January 1 through the Termination Date in the calendar year and the
denominator of which is 365 (or 366 in a leap year). In the case of a Qualifying
Employee who has a Covered Termination other than a Change of Control
Termination, Prorated TIP payments shall be based on the actual performance of
McDonald’s Corporation during the annual performance period and shall be subject
to supervisory discretion for the individual performance factor. Prorated TIP
payments to a Qualifying Employee who has a Covered Termination other than a
Change of Control Termination will be made at the same time TIP payments are
made to other employees, however, the Plan Administrator retains the discretion
to make this payment earlier in special circumstances. In the case of a
Qualifying Employee who has a Change of Control Termination, Prorated TIP
Payments shall be based on the Qualifying Employee’s target annual bonus under
the TIP for the performance period and will be paid on the later of the
Qualifying Employee’s Termination Date or Release Date.

Section 4.7 Company Vehicle. A Qualifying Employee who has a company-provided
vehicle may purchase it and, in certain cases, may receive a prorated cash
reimbursement for recent upgrades related to such vehicle, as determined by
McDonald’s Fleet Management Department and the terms of the

 

34



--------------------------------------------------------------------------------

McDonald’s Corporation Vehicle Program applicable to the Qualifying Employee. In
no event, will the initial salary reduction of $1,200 paid by Home Office
employees ($1,500 in the case of Officers) be refunded or repaid to the
employee.

In order to exercise the right to purchase his or her company-provided vehicle,
a Qualifying Employee must provide notice of such exercise and complete the
purchase in accordance with the procedures determined by McDonald’s Fleet
Management Department, but in no event may the purchase take place before his or
her Release Date. If the Covered Employee’s Termination Date occurs before his
or her Release Date, the Covered Employee must return his or her
company-provided vehicle on his or her Termination Date, and the vehicle shall
be returned to him or her when such purchase can be completed.

Section 4.8 Prorated CPUP Payment. A Qualifying Employee who is eligible to
participate in CPUP may (if approved by both the Plan Administrator and the
Compensation Committee of the Board of Directors of McDonald’s Corporation)
receive a prorated CPUP payment in accordance with the provisions of the CPUP.

ARTICLE V

Payment of Severance Continuation Pay

Section 5.1 Form and Timing of Payments. Severance Continuation Pay shall be
paid to a Qualifying Employee who has a Covered Termination other than a Change
of Control Termination in accordance with the normal payroll practices that
would have applied to him or her, had he or she continued in employment.
Severance Continuation Pay shall be paid to a Qualifying Employee who has a
change of Control Termination in a single lump sum on the later of the
Termination Date or the Release Date. The Plan Administrator reserves the right
to change the form or timing of any payment under this Plan as necessary to
comply with Code Section 409A, including but not limited to the right to
suspend, if necessary under Section 409A, any and all payments under the Plan
for a six-month period for Officers who are “specified employees” within the
meaning of Code Section 409A(a)(2)(B)(i) (generally the 50 highest-paid Officers
of McDonald’s Corporation or any other entity that together with McDonald’s
Corporation is treated as a single employer for purposes of Code Section 409A).

If a Qualifying Employee is entitled to receive severance compensation as a
statutory or government-funded benefit under the laws of a foreign country,
Severance Benefits under this Plan shall be payable only as the Plan
Administrator determines in his or her discretion.

Section 5.2 Death of Qualifying Employee. In the event of a Qualifying
Employee’s death before the Qualifying Employee receives all Severance
Continuation Pay or other Cash Payments under the Plan, the Qualifying
Employee’s remaining Cash Payments shall be paid in a lump sum to the
beneficiary designated by the Qualifying Employee under the McDonald’s
Corporation Profit Sharing and Savings Plan. If a deceased Qualifying Employee
has failed to designate a specific beneficiary under the McDonald’s Corporation
Profit Sharing and Savings Plan, or if the designated beneficiary predeceases
the Qualifying Employee, payment of the Qualifying Employee’s Cash Payments
shall be made to the Qualifying Employee’s spouse if the employee is married or
otherwise to the Qualifying Employee’s estate. If a designated beneficiary dies
before paying the Cash Payments, the Cash Payments shall be paid to the
beneficiary’s estate.

ARTICLE VI

Requirement of Effective Release; Integration with Other Benefits

Section 6.1 Releases Generally. In addition to the requirements of Article III
of the Plan, it shall be a condition of eligibility for Severance Benefits under
the Plan that the Covered Employee shall have timely signed a release agreement
within the period specified in the release agreement, and shall not have timely
revoked or rescinded such agreement, in a form acceptable to the Plan
Administrator that complies with applicable law and which is appropriate for the
Covered Employee’s classification. The release may include a covenant not to
compete with McDonald’s Corporation or its Subsidiaries. Until such time as a
Covered Employee fails to sign such an agreement within the time permitted, or
signs it but revokes or rescinds it, he or she shall be treated as a Qualifying
Employee and his or

 

35



--------------------------------------------------------------------------------

her Severance Benefits shall be provided as scheduled. However, once a Covered
Employee fails to sign such an agreement within the time permitted, or signs it
but revokes or rescinds it, he or she shall cease to be considered a Qualifying
Employee, and notwithstanding any other provision of this Plan, he or she shall
cease to receive any further Severance Benefits.

Section 6.2 Benefit Programs Generally. Except as provided in Section 6.5 below,
Severance Benefits under this Plan are in addition to all pay and other benefits
normally payable to a Qualifying Employee as of his or her Termination Date
according to the established applicable policies, plans, and procedures of
McDonald’s Corporation and its Subsidiaries (other than severance pay plans,
programs and practices, which have been revoked and terminated for Covered
Employees pursuant to Article I above). Without limiting the generality of the
foregoing, each Qualifying Employee shall be paid for any accrued but unused
vacation as of his or her Termination Date. If a Qualifying Employee’s
Termination Date occurs in a year when he or she is eligible for an extra week
of vacation under the “Splash Program,” the Qualifying Employee will be paid for
any unused Splash vacation. In addition, any benefit continuation or conversion
rights to which a Qualifying Employee is entitled as of his or her Termination
Date shall be made available to him or her. On a Qualifying Employee’s
Termination Date, all benefit plans, policies, fringe benefits and pay practices
in which the Qualifying Employee was participating shall cease to apply to the
Qualifying Employee in accordance with the terms of such benefits plans,
policies, procedures and practices that apply to any other employee terminating
employment with McDonald’s Corporation or its Subsidiaries, as applicable and in
accordance with the requirements of any applicable law, unless such benefits are
specifically continued as a Severance Benefit under this Plan. In addition,
McDonald’s Corporation will waive repayment by a Qualifying Employee of
sabbatical, relocation and/or short-term disability benefits that otherwise
would be required if the Qualifying Employee did not return to active employment
under the terms of the applicable sabbatical, relocation or short-term
disability program of McDonald’s Corporation. Finally, McDonald’s Corporation
will continue to provide educational assistance for any class that the
Qualifying Employee has begun to attend before his or her Termination Notice
Date, provided that the Qualifying Employee complies with all requirements for
such assistance and notifies the educational assistance service center of his or
her Covered Termination within two weeks after his or her Termination Notice
Date.

Section 6.3 Severance Not Compensation; Severance Period Not Service. Payments
for sabbatical pursuant Section 4.5 and for vacation pursuant to Section 6.2
shall be Compensation for purposes of determining any benefits provided under
McDonald’s Corporation Profit Sharing and Savings Plan and the McDonald’s
Corporation Excess Benefit and Deferred Bonus Plan to the extent so provided in
the applicable plan documents. Except as provided in the preceding sentence,
Severance Benefits under this Plan shall not be construed as Compensation for
purposes of determining any benefits provided under McDonald’s Corporation
Profit Sharing and Savings Plan, the McDonald’s Corporation Excess Benefit and
Deferred Bonus Plan, any long term incentive plan, or any other welfare benefit
plan, deferred compensation arrangement, fringe benefit, practice or policy
maintained by McDonald’s Corporation or any of its Subsidiaries for its
employees. The period of time during which Severance Benefits are being paid out
or provided shall not count as credited service for any benefit program, payroll
practice (such as entitlement to vacation or sabbatical) or for any other
welfare benefit, profit sharing, savings, retirement or deferred compensation
benefit or fringe benefit plan, practice or policy of McDonald’s Corporation or
any of its Subsidiaries.

Section 6.4 Increases in Compensation, Stock Option Grants and Restricted Stock
Units. After a Covered Employee’s Termination Notice Date, he or she shall not
be entitled to any increases in compensation, including without limitation
regularly scheduled merit increases in base pay or grants of stock options or
restricted stock units.

Section 6.5 Limitations on Severance. To the extent that any federal, state or
local law, including, without limitation, the Worker Adjustment and Retraining
Notification Act and so-called “plant closing” laws, requires McDonald’s
Corporation or any of its Subsidiaries to give advance notice or make a payment
of any kind to a Covered Employee because of that employee’s involuntary
termination due to layoff, reduction in force, plant or facility closing, sale
of business, change of control, or any other similar event or reason, the
Severance Continuation Pay provided under this Plan shall be reduced or
eliminated, as the case may be, by the amount of wages, benefits, or voluntary
and unconditional payments paid in lieu of notice. The Severance Benefits
provided under this Plan (together with the wages, benefits, or other payments
described in this Section that reduce or

 

36



--------------------------------------------------------------------------------

eliminate the Severance Continuation Pay) are intended to satisfy any and all
statutory obligations that may arise out of a Covered Employee’s Covered
Termination.

Section 6.6 Return of Property and Repayment of Loans/Advances. All property of
McDonald’s Corporation and its Subsidiaries (including without limitation
automobiles (unless previously purchased in accordance with the applicable
Schedule), keys, credit cards, documents and records, identification cards,
equipment, phones, computers, etc.) must be returned by a Covered Employee in
order for Severance Benefits to commence under the Plan.

All outstanding loans or advances from, or guaranteed by, McDonald’s Corporation
or any of its Subsidiaries made to the Covered Employee must be repaid in full
in order for Severance Benefits to commence under the Plan.

To the extent permitted by applicable law, McDonald’s Corporation reserves the
right to suspend a Covered Employee’s Severance Continuation Pay or Prorated TIP
until the Covered Employee pays any money that he or she owes McDonald’s
Corporation or any of its Subsidiaries as a result of personal or unauthorized
use of company credit card or phone cards, personal or unauthorized use of
cellular/paging services, or for loans or advances made to the Covered Employee
which remain unpaid.

ARTICLE VII

Discontinuance of Benefits Upon Re-Employment or For Cause

Section 7.1 Discontinuance upon Re-Employment. If a Qualifying Employee is
re-employed by McDonald’s Corporation or any Subsidiary before all of the
Qualifying Employee’s Severance Benefits under this Plan have been paid or
provided, and Schedule G is not applicable to the Qualifying Employee, then the
Qualifying Employee shall cease to be entitled to any remaining unpaid Severance
Benefits under this Plan, unless the Plan Administrator, on behalf of McDonald’s
Corporation, agrees otherwise in writing.

Section 7.2 Discontinuance for Cause. Notwithstanding any other provision of the
Plan, if McDonald’s Corporation determines at any time that a Qualifying
Employee committed any act or omission that would constitute Cause while he or
she was employed by McDonald’s Corporation or any of its Subsidiaries,
McDonald’s Corporation may (i) cease payment of any benefit otherwise payable to
a Qualifying Employee under the Plan and (ii) require the Qualifying Employee to
repay any and all Severance Continuation Pay, sabbatical pay and Prorated TIP
previously paid to such Qualifying Employee under the terms of this Plan.
McDonald’s Corporation shall have the right to seek enforcement of its rights
under clause (ii) above in any court of competent jurisdiction.

ARTICLE VIII

Plan Administration

McDonald’s Corporation may appoint one or more individuals to serve as Plan
Administrator for the Plan. In the absence of such an appointment, the Plan
Administrator shall be the Corporate Executive Vice President—Human Resources
for McDonald’s Corporation. The Plan Administrator shall have the discretionary
authority to determine eligibility for Severance Benefits under the Plan and to
construe the terms of the Plan, including the making of factual determinations.
Benefits under the Plan shall be paid only if the Plan Administrator decides in
his or her discretion that the Claimant is entitled to such benefits. The
decisions of the Plan Administrator shall be final and conclusive with respect
to all questions concerning administration of the Plan. The Plan Administrator
may delegate to other persons responsibilities for performing certain of the
duties of the Plan Administrator under the terms of the Plan and may seek such
expert advice as the Plan Administrator deems reasonably necessary with respect
to the Plan. The Plan Administrator shall be entitled to rely upon the
information and advice furnished by such delegates and experts, unless the Plan
Administrator has actual knowledge that such information and advice is
inaccurate or unlawful. Notwithstanding the foregoing, the Compensation
Committee of the Board of Directors of McDonald’s Corporation shall have the
final authority with respect to all Severance Benefits under the Plan for
executive Officers subject to Section 16 of the Securities Exchange Act of 1934.

 

37



--------------------------------------------------------------------------------

ARTICLE IX

Claims Procedure

Section 9.1 Filing a Claim. Any individual who believes he or she is eligible
for Severance Benefits under this Plan that have not been provided may submit
his or her application for Severance Benefits to the Plan Administrator (or to
such other person who may be designated by the Plan Administrator), in writing
in such form as is provided or approved by the Plan Administrator. A Claimant
shall have no right to seek review of a denial of Severance Benefits, or to
bring any action in any court to enforce a Claim, prior to filing a Claim and
exhausting rights under this Article IX.

When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within ninety
(90) days after the receipt of such Claim unless special circumstances require
an extension of time for processing the Claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial ninety (90) day period,
which notice shall specify the special circumstances requiring an extension and
the date by which a final decision will be reached (which date shall not be
later than one hundred and eighty (180) days after the date on which the Claim
was filed). A Claimant shall be given a written notice in which the Claimant
shall be advised as to whether the Claim is granted or denied, in whole or in
part. If a Claim is denied, in whole or in part, the notice shall contain
(a) the specific reasons for the denial, (b) references to pertinent Plan
provisions upon which the denial is based, (c) a description of any additional
material or information necessary to perfect the Claim and an explanation of why
such material or information is necessary, and (d) the Claimant’s right to seek
review of the denial.

Section 9.2 Review of Claim Denial. If a Claim is denied, in whole or in part,
the Claimant shall have the right to (a) request that the Plan Administrator
review the denial, (b) review pertinent documents, and (c) submit issues and
comments in writing, provided that the Claimant files a written request for
review with the Plan Administrator within sixty (60) days after the date on
which the Claimant received written notification of the denial. Within sixty
(60) days after a request for review is received, the review shall be made and
the Claimant shall be advised in writing of the decision on review, unless
special circumstances require an extension of time for processing the review, in
which case the Claimant shall be given a written notification within such
initial sixty (60) day period specifying the reasons for the extension and when
such review shall be completed (provided that such review shall be completed
within one hundred and twenty (120) days after the date on which the request for
review was filed). The decision on review by the Plan Administrator shall be
forwarded to the Claimant in writing and shall include specific reasons for the
decision and reference to Plan provisions upon which the decision is based. A
decision on review shall be final and binding on all persons for all purposes.

ARTICLE X

Amendment and Termination

McDonald’s Corporation reserves the right to amend the Plan from time to time or
to terminate the Plan; provided, however, that (i) no material adverse amendment
or termination shall be effective with respect to any person who has a Covered
Termination during the Post-Change of Control Period, and (ii) no such amendment
or termination shall reduce the amount of Severance Benefits payable to any
Qualifying Employee whose Termination Date has already occurred, who has signed
and not revoked or rescinded the agreement required by Section 6.1, and who has
completed all other applicable paperwork on or before the effective date of such
amendment or termination. Notwithstanding the foregoing, the Corporate Executive
Vice President - Human Resources and the Corporate Executive Vice President,
General Counsel and Secretary of McDonald’s Corporation may amend or modify the
terms of the Plan hereunder (i) to the extent necessary or advisable to comply
with or obtain the benefits or advantages under the provisions of applicable
law, regulations or rulings or requirements of the Internal Revenue Service or
other governmental agency or of changes in such law, regulations, ruling or
requirements (including, without limitation, any amendment to delay or otherwise
change the

 

38



--------------------------------------------------------------------------------

timing of any payment under this Plan as necessary to comply with Section 409A
of the Code) or (ii) to adopt any other procedural or cosmetic amendment that
does not materially change the benefits to Qualifying Employees or materially
increase the cost of the benefits provided hereunder.

ARTICLE XI

Miscellaneous

Section 11.1 Qualifying Employee Information. Each Qualifying Employee shall
notify the Plan Administrator of his or her mailing address and each change of
mailing address. In addition, each Qualifying Employee shall be required to
furnish the Plan Administrator with any other information and data that
McDonald’s Corporation or the Plan Administrator considers necessary for the
proper administration of the Plan. The information provided by the Qualifying
Employee under this provision shall be binding upon the Qualifying Employee, his
or her dependents and any beneficiary for all purposes of the Plan, and
McDonald’s Corporation and the Plan Administrator shall be entitled to rely on
any representations regarding personal facts made by a Qualifying Employee, his
or her dependents or beneficiary, unless such representations are known to be
false. The receipt of Severance Benefits under the Plan by each Qualifying
Employee is conditioned upon the Qualifying Employee furnishing full, true and
complete data, evidence or other information and the Qualifying Employee’s
timely signature of any document related to the Plan, requested by McDonald’s
Corporation or the Plan Administrator.

Section 11.2 Successors and Assigns. The obligations of McDonald’s Corporation
under the Plan shall be assumed by its successors and assigns.

Section 11.3 Employment Rights. The existence of the Plan shall not confer any
legal or other rights upon any employee to continuation of employment.
McDonald’s Corporation and its Subsidiaries reserve the right to terminate any
employee with or without cause at any time, notwithstanding the provisions of
this Plan.

Section 11.4 Controlling Law. The provisions of this Plan shall be governed,
construed and administered in accordance with ERISA. To the extent that ERISA
does not apply, the laws of the State of Illinois shall be controlling, other
than Illinois law concerning conflicts of law.

Section 11.5 Notices. Any notice, request, election or other communication under
this Plan shall be in writing and shall be considered given when delivered
personally or mailed by first class mail properly addressed (which, in the case
of a Qualifying Employee, shall include mailing to the last address provided to
the Plan Administrator by such Qualifying Employee). Notice to McDonald’s
Corporation or the Plan Administrator by fax shall be acceptable notice if faxed
to the number designated by McDonald’s Corporation or the Plan Administrator, as
applicable, for receipt of notices under this Plan.

Section 11.6 Interests Not Transferable. Except as provided in Section 6.6
above, the interest of persons entitled to Severance Benefits under the Plan are
not subject to their debts or other obligations and, except as provided in
Sections 5.2 and 11.2 above and Section 11.12 below, as required by federal or
state garnishment orders issued to the Plan or McDonald’s Corporation or any of
its Subsidiaries, or as may be required by ERISA, may not be voluntarily or
involuntarily sold, transferred, alienated, assigned or encumbered.

Section 11.7 Mistake of Fact or Law. Any mistake of fact or misstatement of fact
shall be corrected when it becomes known and proper adjustment made by reason
thereof. A Qualifying Employee shall be required to return any Cash Payment, or
portion thereof, made by mistake of fact or law to McDonald’s Corporation or the
Subsidiary that made such payment, as applicable.

Section 11.8 Representations Contrary to the Plan. No employee, Officer, or
director of McDonald’s Corporation or any of its Subsidiaries has the authority
to alter, vary or modify the terms of the Plan or the Severance Benefits
available to any Qualifying Employee except by means of an authorized written
amendment to the Plan. No verbal or written representations contrary to the
terms of the Plan and any written amendment shall be binding upon the Plan, the
Plan Administrator, McDonald’s Corporation or any of its Subsidiaries.

 

39



--------------------------------------------------------------------------------

Section 11.9 Plan Funding. No Qualifying Employee or beneficiary thereof shall
acquire by reason of the Plan any right in or title to any assets, funds, or
property of McDonald’s Corporation or any of its Subsidiaries. Any Severance
Benefits that become payable under the Plan are unfunded obligations of
McDonald’s Corporation or the applicable Subsidiary, and shall be paid from the
general assets of McDonald’s Corporation or such Subsidiary, as applicable. No
employee, Officer, director or agent of McDonald’s Corporation or any of its
Subsidiaries guarantees in any manner the payment of Severance Benefits.

Section 11.10 Headings. The headings in this Plan are for convenience of
reference and shall not be given substantive effect.

Section 11.11 Severability. If any provision of this Plan is held illegal or
invalid for any reason, the other provisions of this Plan shall not be affected.

Section 11.12 Withholding. Notwithstanding any other provision of this Plan,
McDonald’s Corporation may withhold from any and all Severance Benefits such
United States federal, state or local or foreign taxes as may be required to be
withheld pursuant to any applicable law or regulation.

Section 11.13 Indemnification. Any individual serving as Plan Administrator
without compensation, and each and every individual who is an employee of
McDonald’s Corporation or any of its Subsidiaries to whom are delegated duties,
responsibilities and authority with respect to the Plan, shall be indemnified to
the fullest extent permitted by applicable law and the McDonald’s Corporation
By-laws.

Dated: April 25, 2006

 

McDONALD’S CORPORATION

/s/ Richard Floersch

Richard Floersch

Corporate Executive Vice President – Human Resources

 

40



--------------------------------------------------------------------------------

Appendix I

McDonald’s Corporation Severance Plan

Schedule A:

Severance Benefits for

Qualifying Employees who are Officers

This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are employed as Officers of McDonald’s Corporation and
who are full-time employees or benefits-eligible part-time employees before
their Termination Dates. Certain Officers may be subject to payment restrictions
during the first six months following their Termination Date under Section 5.1
of the Plan in order to comply with Internal Revenue Code Section 409A.

Severance Continuation Pay: Each Qualifying Employee shall receive Severance
Continuation Pay equal to 2 (two) weeks of Base Pay for each Year of Service;
provided that the minimum amount of Severance Continuation Pay shall be 26
(twenty-six) weeks of Base Pay and the maximum shall be 52 (fifty-two) weeks of
Base Pay.

Medical/Dental Coverage: McDonald’s Corporation shall make the payments for
COBRA Coverage provided for in Section 4.2 of the Plan and such payments by
McDonald’s Corporation shall end at the same time as the payments of Severance
Continuation Pay (or if Severance Continuation Pay is payable in a lump sum,
when such Severance Continuation Pay would have ended had it not been paid in a
lump sum), as described above.

Outplacement: Each Qualifying Employee covered by this Schedule shall receive
outplacement assistance under a senior executive program, at the expense of
McDonald’s Corporation, for a period of not more than 12 months, beginning not
later than 60 days after the Qualifying Employee’s Termination Date.

Prorated TIP: Each Qualifying Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.

Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.

Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical).

 

41



--------------------------------------------------------------------------------

McDonald’s Corporation Severance Plan

Schedule B:

Severance Benefits for

Qualifying Employees in the Direction and Senior Direction Compensation Bands

This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are in the Direction or Senior Direction Compensation
Band of McDonald’s Corporation and who are full-time employees or
benefits-eligible part-time employees before their Termination Dates.

Severance Continuation Pay: Each Qualifying Employee covered by this Schedule
shall receive Severance Continuation Pay equal to 2 (two) weeks of Base Pay for
each Year of Service; provided that the minimum amount of Severance Continuation
Pay shall be 16 (sixteen) weeks of Base Pay and the maximum shall be 38
(thirty-eight) weeks of Base Pay.

Medical/Dental Coverage: McDonald’s Corporation shall make the payments for
COBRA Coverage provided for in Section 4.2 of the Plan and such payments by
McDonald’s Corporation shall end at the same time as the payments of Severance
Continuation Pay (or if Severance Continuation Pay is payable in a lump sum,
when such Severance Continuation Pay would have ended had it not been paid in a
lump sum), as described above.

Outplacement: Each Qualifying Employee covered by this Schedule B shall receive
outplacement assistance under an executive program, at the expense of McDonald’s
Corporation, for a period of not more than six months, beginning not later than
60 days after the Qualifying Employee’s Termination Date.

Prorated TIP: Each Qualifying Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.

Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.

Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical).

 

42



--------------------------------------------------------------------------------

McDonald’s Corporation Severance Plan

Schedule C:

Severance Benefits for Qualifying Employees

in the Specialist, Supervisory/Consulting or Management/Advisory Bands

This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are in the Specialist, Supervisory/Consulting or
Management/Advisory Bands but who are not Officers or directors of McDonald’s
Corporation or directors of its Subsidiaries, and who are full-time employees or
benefits-eligible part-time employees before their Termination Dates.

Severance Continuation Pay: Each Qualifying Employee covered by this Schedule
shall receive Severance Continuation Pay equal to 2 (two) weeks of Base Pay for
each Year of Service; provided that the minimum amount of Severance Continuation
Pay shall be 12 (twelve) weeks of Base Pay and the maximum shall be 26
(twenty-six) weeks of Base Pay.

Medical/Dental Coverage: McDonald’s Corporation shall make the payments for
COBRA Coverage provided for in Section 4.2 of the Plan and such payments by
McDonald’s Corporation shall end at the same time as the payments of Severance
Continuation Pay (or if Severance Continuation Pay is payable in a lump sum,
when such Severance Continuation Pay would have ended had it not been paid in a
lump sum), as described above.

Outplacement: Each Qualifying Employee covered by this Schedule C shall receive
outplacement assistance, at the expense of McDonald’s Corporation, for a period
of not more than six months, beginning not later than 60 days after the
Qualifying Employee’s Termination Date.

Prorated TIP: Each Qualifying Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.

Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.

Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical).

 

43



--------------------------------------------------------------------------------

McDonald’s Corporation Severance Plan

Schedule D:

Severance Benefits for

Qualifying Employees in the Associate or Coordination Compensation Bands

This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are employees in the Associate or Coordination
Compensation Bands, and who are full-time employees or benefits-eligible
part-time employees before their Termination Dates.

Severance Continuation Pay: Each Qualifying Employee in the Associate or
Coordination Band shall receive Severance Continuation Pay equal to 2 (two)
weeks of Base Pay for each Year of Service; provided that the minimum amount of
Severance Continuation Pay shall be 8 (eight) weeks of Base Pay and the maximum
shall be 20 (twenty) weeks of Base Pay.

Medical/Dental Coverage: McDonald’s Corporation shall make the payments for
COBRA Coverage provided for in Section 4.2 of the Plan and such payments by
McDonald’s Corporation shall end at the same time as the payments of Severance
Continuation Pay (or if Severance Continuation Pay is payable in a lump sum,
when such Severance Continuation Pay would have ended had it not been paid in a
lump sum), as described above.

Outplacement: Each Qualifying Employee covered by this schedule shall receive
three months outplacement assistance, beginning not later than 60 days after the
Qualifying Employee’s Termination Date.

Prorated TIP: Each Qualifying Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.

Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical).

 

44



--------------------------------------------------------------------------------

McDonald’s Corporation Severance Plan

Schedule E:

Severance Benefits for

Qualifying Employees becoming Restaurant Operators

This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are full-time employees or benefits-eligible part-time
employees before their Termination Dates and who become restaurant operators
(either as owner/operators or in a joint venture with McDonald’s Corporation).

Severance Continuation Pay: A Qualifying Employee who is covered by this
Schedule E shall receive Severance Continuation Pay paid at the rate of his or
her Base Pay, during the period from his or her Termination Date until such time
as the Qualifying Employee begins operation of a restaurant franchised by
McDonald’s Corporation or one of its Subsidiaries, or if shorter, for 16
(sixteen) weeks after the Termination Date. This period is subject to extension
by up to 8 (eight) additional weeks, in the sole discretion of the Plan
Administrator, if a delay solely on the part of McDonald’s Corporation or the
applicable Subsidiary makes it impossible for the Qualifying Employee to begin
such operation within 16 (sixteen) weeks after his or her Termination Date.

Medical/Dental Coverage: McDonald’s Corporation shall make the payments for
COBRA Coverage provided for in Section 4.2 of the Plan in accordance with
Section 4.2, and such payments by McDonald’s Corporation shall end at the same
time as the payments of Severance Continuation Pay (or if Severance Continuation
Pay is payable in a lump sum, when such Severance Continuation Pay would have
ended had it not been paid in a lump sum), as described above.

Prorated TIP: A Qualifying Employee who is TIP-Eligible may receive a Prorated
TIP, if any, computed in accordance with Section 4.6 of the Plan.

Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.

Other Severance Benefits: A Qualifying Employee who is covered by this Schedule
E shall also receive, if otherwise eligible, the Severance Benefits provided for
in Sections 4.4 (equity awards) and 4.5 (sabbatical) of the Plan, but shall not
receive the Severance Benefits provided for in Section 4.3 (outplacement) of the
Plan.

 

45



--------------------------------------------------------------------------------

McDonald’s Corporation Severance Plan

Schedule F:

Severance Benefits for

Qualifying Outsourced Employees

This Schedule sets forth the Severance Benefits under the Plan for each
Qualifying Employee (1) who is a full-time employee or a benefits-eligible
part-time employee before his or her Termination Date, (2) whose Covered
Termination occurs as a result of the elimination of his or her job because the
functional area is outsourced, and (3) who is offered employment with the entity
that will be providing services on an outsourced basis to McDonald’s Corporation
in a position with a level of responsibility comparable to his or her job that
was eliminated (as determined by the Plan Administrator in its sole discretion),
a rate of base pay not less than 80% of his or her rate of base pay immediately
before the Termination Date, and located not more than 25 miles from the
location of his or her eliminated job, regardless of whether the Qualifying
Employee accepts or rejects such offer (referred to as a “Qualifying Outsourced
Employee”).

Severance Continuation Pay: A Qualifying Outsourced Employee shall be entitled
to receive Severance Continuation Pay equal to 4 (four) weeks of Base Pay.

Medical/Dental Coverage: McDonald’s Corporation shall make the payments for
COBRA Coverage provided for in Section 4.2 of the Plan and such payments by
McDonald’s Corporation shall end at the same time as the payments of Severance
Continuation Pay (or if Severance Continuation Pay is payable in a lump sum,
when such Severance Continuation Pay would have ended had it not been paid in a
lump sum), as described above.

Prorated TIP: A Qualifying Outsourced Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.

Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying
Outsourced Employee who has a company-provided vehicle.

Other Severance Benefits: A Qualifying Outsourced Employee shall also receive,
if otherwise eligible, the Severance Benefits provided for in Section 4.4
(equity awards) and Section 4.5 (sabbatical), but shall not receive the
Severance Benefits provided for in Section 4.3 (outplacement) of the Plan.

 

46



--------------------------------------------------------------------------------

McDonald’s Corporation Severance Plan

Schedule G:

Severance Benefits for

Certain Rehired Qualifying Employees

This Schedule sets forth the Severance Benefits under the Plan for each
Qualifying Employee who is a full-time employee or a benefits-eligible part-time
employee before his or her Termination Date, and who commences work with
McDonald’s Corporation or any Subsidiary of McDonald’s within four weeks after
his or her Termination Date.

Severance Benefits: A rehired Qualifying Employee shall cease, upon commencing
work with the applicable Subsidiary, to be entitled to receive any Severance
Benefits, other than (1) the Severance Continuation Pay and other Severance
Benefits that he or she has previously received and (2) the Severance Benefits
provided for under Sections 4.5 (Sabbatical) and 4.6 (Prorated TIP) if he or she
is otherwise eligible for these benefits.

Medical/Dental Coverage: McDonald’s Corporation’s payments for COBRA Coverage
provided for in Section 4.2 of the Plan shall end upon the Qualifying Employee’s
reemployment.

Company Vehicle: A rehired Qualifying Employee may keep any company-provided
vehicle that he or she purchased or was in the process of purchasing under
Section 4.7 of the Plan.

Equity Awards: A rehired Qualifying Employee shall be treated as a new employee
for stock option and restricted stock unit purposes.

 

47



--------------------------------------------------------------------------------

McDonald’s Corporation Severance Plan

Schedule H:

Severance Benefits for Certain Part-Time Employees

This Schedule sets forth the Severance Benefits under the Plan for each
Qualifying Employee who is a part-time employee who is not benefits-eligible
before his or her Termination Date.

A Qualifying Employee who is a part-time employee and who is not benefits
eligible, shall receive Severance Continuation Pay in accordance with his or her
compensation band as set forth in the chart below, as applicable, but shall not
receive any other Severance Benefits under the Plan.

 

Component

  

Parameters

                      Severance Pay   

Band

   Weeks/Years of Service    Minimum    Maximum          Associate and
Coordination    2 weeks    8 weeks    20 weeks          Specialist,
Supv/Consulting & Mgmt/Advisory    2 weeks    12 weeks    26 weeks         
Direction and Sr Direction    2 weeks    16 weeks    38 weeks         
Leadership and above    2 weeks    26 weeks    52 weeks

 

48